Citation Nr: 1008817	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for ground ambulance 
transport services by American Medical Response on January 
23, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from April 1974 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 decision by the Department 
of Veterans Affairs (VA) Network Authorization and Payment 
Center located in Fort Harrison, Montana.             

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to reimbursement for 
ground ambulance transport services which were provided by 
American Medical Response on January 23, 2003.  He asserts 
that he was in a life-threatening situation when he was 
transported from Evans Army Community Hospital to Memorial 
Hospital in Colorado Springs, Colorado, on January 23, 2003.  

The evidence of record shows that on January 23, 2003, the 
American Medical Response of Dallas, Texas, transported the 
Veteran from Evans Army Community Hospital to Memorial 
Hospital for treatment for myocardial infarct, a non-service-
connected disability.  At the time of the transfer, the 
Veteran had private health insurance through American Family 
Insurance.    

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
See 38 U.S.C.A. § 1703(a).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  
See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the Veteran has not argued, nor does the 
evidence suggest, that prior authorization for the private 
ambulance services on January 23, 2003, was obtained.  Thus, 
the pertinent issue is whether the Veteran is eligible for 
payment or reimbursement for medical services that were not 
previously authorized.

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability, permanent in 
nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (2009); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra, 

In the August 2006 Statement of the Case (SOC), the Network 
Authorization Office (NAO) stated that on January 23, 2003, 
the Veteran was not treated for a service-connected 
disability, and, as such, did not meet the eligibility 
criteria in 38 U.S.C.A. § 1728.  In this regard, the NAO 
reported that the Veteran was only service-connected for one 
disability, which was a spinal disc condition rated as 40 
percent disabling.  However, the Board observes that at the 
time of the Veteran's transport on January 23, 2003, service-
connected for the following disabilities: migraine headaches 
(50 percent disabling); right upper extremity disability (30 
percent disabling); left lower extremity disability (30 
percent disabling); right lower extremity disability (30 
percent disabling); cervical spine disability (20 percent 
disabling); right shoulder disability (20 percent disabling); 
left shoulder disability (20 percent disabling); left upper 
extremity disability (20 percent disabling); scars, bilateral 
supraclavicular (noncompensable); folliculitis barbae 
(noncompensable); bilateral feet disability (noncompensable), 
and bilateral hand disability (noncompensable).  In addition, 
he was rated totally and permanently disabled as a result of 
service-connected disabilities, effective from October 7, 
2005.  Thus, it appears that the NAO did not consider the 
fact that the Veteran was totally disabled due to service-
connected disabilities at the time he was transported on 
January 23, 2003.  Therefore, the claim for reimbursement for 
ground ambulance transport services by American Medical 
Response on January 23, 2003, must be remanded for 
readjudication.     

Accordingly, the case is REMANDED for the following action:

1.  The VA NAO should review the evidence 
on file and provide the Veteran with a 
Veterans Claims Assistance Act of 2000 
(VCAA) notice which informs him of the 
evidence necessary to substantiate his 
claim for payment of unauthorized medical 
expenses.  The VA NAO should determine 
which prerequisites under 38 U.S.C.A. 
§ 1728 that the Veteran does in fact 
satisfy or qualify for, and then 
specifically notify him of the 
prerequisites that he is not shown to 
satisfy so that he may attempt to produce 
and procure evidence with respect to those 
necessary prerequisites in order to 
substantiate his claim.  He must be 
provided a reasonable amount of time to 
produce any additional evidence or 
argument he may have.

2.  Thereafter, the VA NAO should 
readjudicate the Veteran's claim for 
payment or reimbursement for ground 
ambulance transport services by American 
Medical Response on January 23, 2003, 
specifically considering whether the non-
VA services were rendered in an emergency 
and whether VA or other Federal facilities 
were feasibly available.  Also consider 
whether the Veteran is entitled to payment 
or reimbursement for the claimed treatment 
under the Millennium Health Care Act. The 
readjudication must include appropriate 
rationale for the decision.  If the 
benefit sought remains denied, the VA NAO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond.  Then return the case to the 
Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


